Citation Nr: 1311179	
Decision Date: 04/04/13    Archive Date: 04/19/13

DOCKET NO.  12-09 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to initial disability rating for posttraumatic stress disorder (PTSD) in excess of 30 percent prior to September 14, 2012, and in excess of 70 percent thereafter, to include entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION

The Veteran's active service extended from June 1951 to June 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey that assigned an initial rating of 30 percent for PTSD, effective November 22, 2010.  Subsequently, a November 2012 rating decision granted an increased disability rating of 70 percent effective September 14, 2012.  

In December 2102, the Veteran claimed to be unemployable due to his PTSD.  The Board notes that a claim for a TDIU has not been adjudicated by the RO.  According to VA General Counsel, the question of TDIU entitlement may be considered as a component of an appealed rating claim if the TDIU claim is based solely upon the disability or disabilities which are the subject of the increased rating claim.  See VAOGCPREC 6-96.  Accordingly, the TDIU issue is properly before the Board.

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  


FINDINGS OF FACT

1.  Throughout the initial rating period, the Veteran's PTSD has been manifested by social and occupational impairment that most nearly approximates deficiencies in most areas.

2.  Throughout the initial rating period, the Veteran's PTSD has been sufficient by itself to render him unable to maintain any form of substantially gainful employment consistent with his education and industrial background.


CONCLUSIONS OF LAW

1.  The criteria for a schedular disability rating of 70 percent, but not higher, for PTSD have been met throughout the initial rating period. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2012).

2.  The criteria for a TDIU have been met throughout the initial rating period.  38 U.S.C.A. §§ 1155 , 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 3.340, 3.341, 4.16 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided sufficient notice in a letter mailed in January 2011, prior to the initial adjudication of the claim.  In addition, pertinent treatment records have been obtained and the Veteran was afforded appropriate VA examinations.  Neither the Veteran nor his representative has identified any outstanding evidence that would support the assignment of a schedular rating in excess of 70 percent for the Veteran's PTSD.  The Board is also unaware of any such evidence.  With respect to the TDIU matter, as explained below the Board has determined that the evidence is sufficient to substantiate the Veteran's entitlement to a TDIU throughout the initial rating period.  Therefore, no further development is required before the Board decides the TDIU component of the claim.

Legal Criteria

Disability Rating

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity resulting from a disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

For a service-connected psychiatric disability, 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 9411.  

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Further, when evaluating the level of disability from a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign an evaluation based solely on the basis of social impairment.  The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity.  38 C.F.R. §§ 4.126, 4.130.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2008).

"Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2012).

A TDIU may be assigned if the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability, ratable at 60 percent or more, or as a result of two or more disabilities, provided that at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

Burdon of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2012) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  

Service connection for PTSD was granted, effective November 22 2010, the date of receipt of the claim for service connection.  A 30 percent disability rating was assigned effective from that date.  During the pendency of the claim, an increased disability rating of 70 percent was granted effective September 14, 2012.  

Vet Center records reveal that the Veteran began counseling and treatment at that facility in November 2010.  Progress notes reveal that he is seen for counseling on a regular basis approximately every 2 to 3 weeks.  A May 2011 note indicates that the Veteran was being referred to VA psychiatry treatment to receive prescription medication to help treat his PTSD symptoms.  

A full Vet Center evaluation with psychological testing of the Veteran was conducted in February 2011.  While this document is dated in February 2010, this appears to be a dating error as the examiner refers to the initial date as being February 2011 in a subsequent evaluation.  Also, this document notes that the Veteran had been in individual Vet Center counseling since November 2010, which would be impossible to note had the examination been on the stated date in February 2010.  The diagnoses rendered were PTSD and severe recurrent major depressive disorder without psychotic features.  Psychiatric symptoms noted included: depression, feelings of grief; intrusive memories; nightmares; sleep disturbance; hypervigilance; anxiety; isolation; impairment of memory and concentration; and anger.  A Global Assessment of Functioning (GAF) score of 37 was assigned.

A GAF score is based on a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 31 to 40 is reflective of some impairment in reality testing (e.g., speech at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994). 

In June 2011 a VA Compensation and Pension examination of the Veteran was conducted for service connection purposes.  He was diagnosed with PTSD which was related to his combat service in Korea.  He reported that he had never sought treatment for psychiatric symptoms.  He reported working as a longshoreman from 1966 until he retired in 2000.  The examiner stated that the current psychiatric symptoms would not impact on his capacity for employment.  He reported having flashbacks, intrusive memories, and nightmares; he also reported that he was hypervigilant and felt overwhelmed in crowds.  Mental status examination revealed he was alert and calm.  Mood and affect were constricted.  There was no evidence of perceptual or thought disorder.  Memory and concentration were mildly impaired.  Abstract reasoning, judgment, impulse control and insight were intact.  The Veteran reported keeping busy with daily activities, but denied any specific hobbies; isolation and restricted affect were noted to be present during daily activities.  The diagnosis was chronic moderate PTSD.  A GAF score of 54 was assigned.  A GAF score of 51 to 60 is reflective of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupation, or school functioning, e.g., few friends, conflicts with peers or co-workers).  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994). 

The examiner specifically commented that the Veteran's functional impairments included: impaired sleep, isolation, avoidance of recreational and leisure activities, heighted arousal, flashbacks, mood swings, and restricted affect.  These result in occupational and social impairment with occasional deficiencies in work efficiency and occasional inability to socialize.  The examiner indicated that the Veteran's symptoms would not prevent employment.  

A September 2011 VA outpatient mental health treatment record reveals that the Veteran reported symptoms of insomnia, anxiety, and hyper arousal.  Mental status examination revealed that the Veteran was calm and cooperative.  Affect was diminished; cognition, insight and judgment were fair.  There was no evidence of psychotic symptoms.  The diagnosis was PTSD; a GAF score of 65 was assigned.  It is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  Medication was prescribed to manage the Veteran's sleep disturbance symptoms.  

In February 2012, another Vet Center evaluation of the Veteran was conducted.  The evaluator specifically indicated that he "witnessed a marked deterioration in [the Veteran's] psychological, emotional and physical condition since my initial report" in February 2011.  Psychiatric symptoms noted to be present included: depression, feelings of grief; intrusive memories; nightmares; sleep disturbance; hypervigilance; anxiety; isolation; impairment of memory and concentration; and anger.  A GAF score of 31 was assigned and is again reflective of major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  The evaluator specifically indicated an increase in the Veteran's memory impairment and that it had become increasingly difficult for the Veteran to leave his home to attend Vet Center counseling sessions because of an increase in symptoms of anxiety and a desire to isolate himself.  The same evaluator submitted an additional report dated in August 2012 which provides identical findings with the exception that the opinion that the Veteran was "100% disabled," but then quoted the criteria contemplated for a 70 percent disability rating.  

In September 2102, the most recent VA Compensation and Pension examination of the Veteran was conducted.  The noted psychiatric symptoms included: depression; suspiciousness; chronic sleep impairment; mild memory loss; disturbance of motivation and mood; and passive suicidal ideation. The indicated diagnoses included PTSD and major depressive disorder with a GAF score of 50 being assigned.  A GAF score of 41 to 50 is reflective of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupation, or school functioning, (e.g., no friends, unable to keep a job).  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994). 

Review of the evidence reveals a discrepancy between the severity of the Veteran's service-connected PTSD as documented by the Vet Center personnel and as documented by VA Medical Center (VAMC) personnel.  

The evidence from the Vet Center shows that the Veteran began regular counseling sessions in November 2010 and that he attends a regular basis approximately every 2 to 3 weeks.  Moreover, the February 2011 Vet Center evaluation with psychological testing of the Veteran was conducted by the mental health professional that had been seeing the Veteran for his regular treatment sessions.  This report indicates that the Veteran warranted the assignment of a GAF score of 37.  A Vet Center intake note dated in December 2010 indicates a slightly lower GAF score of 32.  

In contrast to the Vet Center Records are VAMC records which included the June 2011 and September 2012 Compensation and Pension examination reports along with the September 2011 treatment records.  The June 2011 Compensation and Pension examination report indicates that the Veteran is employable along with a GAF score of 54.  The September 2011 treatment record indicates a GAF score of 65 which is the highest GAF score assigned and appears to be inconsistent with the other GAF scores assigned, even those assigned by the Compensation and Pension examiners.  The more recent Compensation and Pension examination and Vet center evaluation reports indicate that the Veteran's PTSD had worsened.  However, the evidence provided by the GAF scores assigned show that the PTSD had become worse within a small range.  The GAF scores assigned by the Vet Center decreased from 37 to 34, while the GAF scores assigned on Compensation and Pension examination decreased from 54 to 50.  

While the Veteran's PTSD has increased in severity slightly more recently, the Board finds that the service-connected PTSD has been manifested a consistent level which most nearly approximates the criteria contemplated by a 70 percent disability rating throughout the initial rating period.  Accordingly an increased disability rating of 70 percent is assigned for PTSD effective November 22, 2010.

The preponderance of the evidence is against the assignment of a 100 percent schedular disability rating for the Veteran's service-connected PTSD.  There is no evidence which shows that the Veteran's PTSD results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Moreover, the record does not show that the disorder is manifested by any other symptoms indicative of total impairment.  While the August 2012 Vet Center statement states that the Veteran is "100% disabled," the counselor then quoted the criteria contemplated for a 70 percent disability rating.  In addition, the evidence shows that despite his PTSD symptoms, the Veteran still leaves the home and engages in some activities.  

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted more than a 70 percent rating under the schedular criteria.  See Fenderson v. West, 12 Vet. App. 119 (1999).

With respect to the claim for a total rating based on unemployability, the Board notes that as a result of the Board's above determination, the Veteran meets the schedular criteria for a TDIU throughout the initial rating period.  While the June 2011 Compensation and Pension examination report indicates that the PTSD does not affect the Veteran's employability, the evidence from the Vet Center is different.  The three Vet Center evaluation reports indicate sufficiently low GAF scores along with descriptions of the Veteran's PTSD symptoms to indicate that his PTSD renders him unable to secure or follow a substantially gainful occupation.  Moreover, the evidence shows that the Veteran began counseling at the Vet Center in November 2010, almost coincident with his claim for service connection.  While his unemployability is first specifically documented in the February 2011 report, that report was prepared by his treating counselor and based upon observations dating back to the initial counseling session in November 2010.  The evidence supports that the Veteran is unemployable as a result of his service-connected PTSD.  

Accordingly, the Board concludes that a TDIU is warranted throughout the initial rating period.


ORDER

The Board having determined that the Veteran's PTSD warrants a 70 percent schedular rating and a total rating based on unemployability throughout the initial rating period, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


